i          i        i                                                                 i     i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00662-CV

                                         IN RE Juan GAMEZ

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 24, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 29, 2008, relator Juan Gamez filed a petition for writ of mandamus seeking to

compel the District Clerk of Bexar County to file his motion for forcible entry and detainer. This

court has no mandamus jurisdiction over a district clerk unless the issuance of the writ is necessary

to enforce our jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004); In re

Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Relator has

failed to establish the writ he is requesting is necessary to enforce our jurisdiction.

           In addition, relator has the burden to provide a record establishing his right to mandamus

relief. See TEX . R. APP . P. 52.7(a)(1) (relator must file with the mandamus petition a copy of every



         … Relator asserts this matter arises from proceedings in Bexar County, but he does not
           1

identify the trial court or provide a cause number.
                                                                                       04-08-00662-CV

document that is material to his claim for relief); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992). Relator failed to provide this court with the motion he asserts he filed with the trial court or

any documents material to his request for mandamus relief.

       Accordingly, the petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                        PER CURIAM




                                                  -2-